Exhibit 10.17

Execution Version

FOURTH AMENDMENT, dated as of February 28, 2007 (this “Amendment”), to the
Credit Agreement dated as of November 30, 2004 (as heretofore amended,
supplemented, or otherwise modified, the “Credit Agreement”) among NEENAH PAPER,
INC., a Delaware corporation (the “Parent”), each subsidiary of the Parent
listed as a “Borrower” on the signature pages thereto (together with the Parent,
each a “Borrower” and collectively, the “Borrowers”), each subsidiary of the
Parent listed as a “Guarantor” on the signature pages thereto, the lenders party
thereto (the “Lenders”),  JPMORGAN CHASE BANK, N.A., as agent for the Lenders
(in such capacity, the “Agent”), and J.P. Morgan Securities Inc., as the
exclusive arranger and sole bookrunner (“Book-Runner”).

The Credit Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement.  The Lenders party hereto are willing to
amend the Credit Agreement as set forth herein on the terms and subject to the
conditions set forth herein.  Capitalized terms used but not defined herein have
the meanings assigned to them in the Credit Agreement, including after giving
effect to the amendments set forth in this Amendment.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1.  AMENDMENTS TO SECTION 1.1 OF THE CREDIT AGREEMENT.  UPON
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 19 HEREOF, SECTION
1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

(a)           by deleting clause (b) of the definition of “Fixed Charge Coverage
Ratio” and inserting the following in lieu thereof:

(b)           for any period ending after the FiberMark Acquisition Effective
Date, the ratio of (i) EBITDA less (A) Capital Expenditures not funded by
Indebtedness permitted by Section 7.1(m) or Section 7.1(c), less (B) loans,
advances and Investments (other than the Pledged Inter-Company Loans so long as
an Unpledged Inter-Company Loan in an equal amount is made substantially
contemporaneously therewith) made to Persons that are not Credit Parties, less
(C) cash payments of federal, state, provincial and local income or franchise
taxes, plus (D) principal and interest payments paid in cash on the Pledged
Inter-Company Note, plus (E) Cash Dividends and other distributions with respect
to Stock held by a Credit Party to the extent received in cash by a Credit Party
from any Person that is not a Credit Party, plus (F) the Fox Paper Initial Cash
Restructuring Charges, to (ii) the sum of (A) cash Interest Expense, plus

1


--------------------------------------------------------------------------------


(B) Scheduled Principal Payments, plus (C) Cash Dividends, plus (D) the Terrace
Bay Excess Cash Closure Costs.

(b)           by deleting the word “and” at the end clause (l) of the definition
of “Net Income”, and inserting a new clause (n) which shall read in full as
follows:

; and (n) with respect to the Credit Parties, any non-cash non-recurring charges
or other non-cash costs, expenses or liabilities (determined in accordance with
GAAP and as reflected in the Company’s financial statements produced from time
to time pursuant to Section 6.3(a) and (b)) incurred during the eight (8) fiscal
quarters commencing with and including the fiscal quarter in which the Fox Paper
Merger Effective Date occurs related to the restructuring, closure or
Disposition of Fox PP&E acquired on the Fox Merger Effective Date as part of the
Fox Merger.

(c)           by deleting the last sentence of the definition of “Total
Commitment” and inserting the following in lieu thereof:

As of the Fourth Amendment Effective Date, the Total Commitment is $180,000,000.

(d)           by adding the following new definitions in their appropriate
alphabetical order:

Fourth Amendment shall mean that certain Fourth Amendment dated as of
February 28, 2007 by and among the Borrowers, the Guarantors, the Agent and the
Lenders pursuant to which the Agreement was amended.

Fourth Amendment Effective Date shall mean February 28, 2007.

Fox shall mean Fox Valley Corporation, a Delaware corporation, which, subject to
delivery of notices required under the Loan Documents, will change its name
within 120 days after the Fox Merger Effective Date to “Neenah Paper FVC, Inc.”.

Fox Merger shall mean the merger of NP MergeCo with and into Fox pursuant to the
Fox Merger Agreement.

Fox Merger Effective Date shall mean the date on which the Fox Merger is
consummated pursuant to the Fox Merger Agreement.

Fox Merger Agreement shall mean that certain Agreement and Plan of Merger dated
as of February 5, 2007, by and between the Parent, Fox and the Fox Subsidiaries,
as the same may be amended from time to time.

Fox Paper Initial Cash Restructuring Charges shall mean the first $4,000,000.00
of non-recurring cash charges, costs, liabilities and expenses payable in cash
and incurred following the Fox Merger Effective Date with

2


--------------------------------------------------------------------------------


respect to the restructuring of operations of Fox and the Fox Subsidiaries,
provided, that (a) such amounts, if any, must be incurred during the period of
five (5) fiscal quarters commencing with and including the fiscal quarter in
which the Fox Paper Merger Effective Date occurs, and (b) such amounts are
deducted as an expense in the calculation of Net Income and not otherwise added
back in the calculation of EBITDA.

Fox PP&E shall mean (a) the Fox Real Property, (b) all Equipment and fixtures
owned or leased by Fox and the Fox Subsidiaries together with all accessions
thereto and substitutions and replacements thereof and all spare parts used or
useful for the maintenance or operation thereof (whether or not such spare parts
would be classified as “inventory” under the UCC), and (c) all proceeds of the
Property described in (a) and (b) preceding.

Fox PP&E Financing Documents shall mean documents, instruments and agreements
entered into by any Credit Party with or in favor of any financing source
providing Indebtedness permitted pursuant to Section 7.1(n) or any permitted
refinancing thereof.

Fox Real Property means all real Property and interests in real Property owned
or leased by Fox or any Fox Subsidiary on the Fox Merger Effective Date,
including, without limitation, the Real Property described in Exhibits A to the
Fourth Amendment, together with all improvements thereon whether existing on the
date hereof of thereafter constructed.

Fox Subsidiaries shall mean (a) Fox River Paper Company, LLC, a Delaware limited
liability company, which, subject to delivery of notices required under the Loan
Documents, will change its name within 120 days after the Fox Merger Effective
Date to “Neenah Paper FR, LLC”, and (b) AF/CPS Holding Corporation, a Delaware
corporation, collectively.  AF/CPS Holding Corporation shall be merged with and
into Fox on or about the Fox Merger Effective Date, with Fox being the surviving
corporation.

NP MergeCo shall mean Neenah Paper Bevo, Inc., a Delaware corporation and a
wholly owned Subsidiary of the Parent.

SECTION 2.  Amendment to Section 5.17 of the Credit Agreement.  Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), Section 5.17 of the Credit Agreement is
hereby amended as follows:

(a)           by deleting the word “Each” at the beginning of clause (b) of
Section 5.17 of the Credit Agreement, and by substituting in lieu thereof the
phrase “Except as described in Schedule 5.17(b), each”;

(b)           by inserting the phrase “except as described in
Schedule 5.17(c)(ii),” at the end of clause (c)(ii) of Section 5.17 of the
Credit Agreement; and

3


--------------------------------------------------------------------------------


(c)           by deleting the word “No” at the beginning of clause (e) of
Section 5.17 of the Credit Agreement, and by substituting in lieu thereof the
phrase “Except as described in Schedule 5.17(e), no”.

SECTION 3.  Amendment to Section 6.1 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 19 hereof, Section
6.1 of the Credit Agreement is hereby amended by adding the following text at
the end of such Section:

Notwithstanding the foregoing provisions of this Section 6.1, the Credit Parties
shall not be required to comply with the requirements of clauses (a), (b) or (d)
of this Section 6.1 with respect to any Properties (whether or not Mortgaged
Properties) (i) at which operations shall have been permanently discontinued and
(ii) to the extent the Board of Directors of the Parent shall have determined
that the preservation and maintenance of such Properties and the rights,
licenses and permits related to such Properties, as applicable, are no longer
desirable in the conduct of the business of the Credit Parties and their
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Lenders, or that the preservation or maintenance thereof
is not necessary in connection with any transaction permitted under the Loan
Documents. With respect to any Properties at which operations are permanently
discontinued, the Credit Parties will take customary and prudent steps to secure
such Properties from unauthorized Persons and to make or cause to be made
repairs and replacements necessary to prevent the development of hazardous
safety conditions at such Properties.

SECTION 4.  Amendment to Section 6.3 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 19 hereof:

(a)           clause (c) of Section 6.3 of the Credit Agreement is hereby
deleted in its entirety and the following new clause (c) is substituted in lieu
thereof:

(c)           as soon as available and in any event within thirty (30) days
after the end of the month, Monthly Unaudited Financial Statements of the Credit
Parties and their Subsidiaries; provided, however, that (i) except as provided
in clause (ii) of this Section 6.3(c), such Monthly Unaudited Financial
Statements for the months of January and February, 2007, shall be due as soon as
available and in any event no later than forty-five (45) days after the end of
each such respective calendar month, and (ii) the Monthly Unaudited Financial
Statements for the first three months ending following the Fox Merger Effective
Date shall be due as soon as available and in any event within sixty (60) days
after the end of such calendar months;

(b)           clause (i) of Section 6.3 of the Credit Agreement is hereby
deleted in its entirety and the following new clause (i) is substituted in lieu
thereof:

(i)            as soon as available and in any event within fifteen (15)
Business Days after the end of each calendar month, (A) a certificate setting
forth the

4


--------------------------------------------------------------------------------


calculation of the Indenture Cap as of the end of such calendar month (in form
and substance reasonably acceptable to the Agent), and (B) a Borrowing Base
Compliance Certificate; provided, however, that such Borrowing Base Compliance
Certificate for the months of January through May, 2007, shall be due as soon as
available and in any event no later than thirty (30) days after the end of each
such respective calendar month;

SECTION 5.  Amendment to Section 6.7 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 19 hereof, the
proviso at the end of clause (b) of Section 6.7 of the Credit Agreement is
hereby deleted in its entirety, and the following new proviso is substituted in
lieu thereof:

provided, further, that from and after the permanent cessation of operations at
any of their facilities (whether or not they are Mortgaged Properties) in
accordance with Section 6.1, the Credit Parties will not be required to maintain
property insurance with respect to the fixed assets comprising such facility
unless such facilities are located on Eligible Real Property used in the
computation of the Borrowing Base or such insurance is required by law, as
determined by the Agent (the Credit Parties agreeing to provide not less than 5
Business Days’ advance notice to Administrative Agent prior to the effective
date of any cancellation or non-renewal of such insurance).

SECTION 6.  Amendment to Section 6.9 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 19 hereof, clause (e)
of Section 6.9 of the Credit Agreement is hereby deleted in its entirety and the
following new clause (e) is substituted in lieu thereof:

(e) for general corporate purposes of the Credit Parties in the ordinary course
of business and to finance acquisitions permitted under Section 7.4;

SECTION 7.  Amendment to Section 6.13 of the Credit Agreement.  Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), Section 6.13 of the Credit Agreement is
hereby deleted in its entirety and the following new Section 6.13 is substituted
in lieu thereof:

6.13         End of Fiscal Year.  Cause each of its fiscal years and the fiscal
years of each of its Subsidiaries to end on December 31st of the applicable
year; provided, however, that the fiscal year end of the Fox Subsidiaries shall
be March 31st as of the Fox Merger Effective Date and may remain as such until
December 30, 2007, so long as by December 31, 2007, the fiscal year end of the
Fox Subsidiaries shall be permanently changed to December 31st of each year.

SECTION 8.  Amendment to Section 6.10(c) of the Credit Agreement.  Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), clause (c) of Section 6.10 of the Credit
Agreement is hereby deleted in its entirety and the following new clause (c) is
substituted in lieu thereof:

5


--------------------------------------------------------------------------------


(c) each such Subsidiary (other than an Excluded Foreign Subsidiary) to grant to
the Agent (or the Canadian Collateral Agent, as applicable), for the ratable
benefit of the Lender Parties, a security interest (subject only to (i) Liens
permitted under Section 7.2(e) as to Receivables, Inventory and Permitted
Investment Securities, and (ii) Liens permitted under Section 7.2 as to all
other Collateral existing as of the date of acquisition by any Credit Party or
any other Subsidiary thereof of such newly acquired Subsidiary, if applicable)
in all accounts, inventory, equipment, furniture, fixtures, chattel paper,
documents, instruments, general intangibles and other tangible and intangible
personal Property and all real Property owned at any time by such Subsidiary and
all products and proceeds thereof (subject to similar exceptions as set forth in
the Security Documents), provided, that the Fox PP&E shall be excluded from the
requirements of this clause (c)(ii) to the extent the Credit Parties incur
Indebtedness secured by the Fox PP&E permitted in accordance with Section
7.1(n), within ninety (90) days after the Fox Merger Effective Date (or such
longer period as the Agent may agree to in writing in its sole discretion); and

SECTION 9.  Amendment to Section 6.15 of the Credit Agreement.  Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), Section 6.15 of the Credit Agreement is
hereby amended to add a new clause (c) thereto which shall read in full as
follows:

(c)           Notwithstanding anything contained in clauses (a) or (b) of this
Section 6.15, so long as any Indebtedness permitted pursuant to Section 7.1(n)
remains outstanding (including any permitted refinancing thereof), such clauses
(a) and (b) shall not apply to any Receivables arising from the sale or other
disposition of the Fox PP&E or any cash proceeds thereof.

SECTION 10.  Amendment to Section 6.20(b) of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 19 hereof, the
introductory paragraph of clause (b) of Section 6.20 of the Credit Agreement is
hereby deleted in its entirety and the following new introductory paragraph is
substituted in lieu thereof:

From and after the Closing Date, in the event that (i) any Credit Party acquires
any Material Leasehold Property or any fee interest in any Real Property Asset,
or (ii) at the time any Person becomes a Subsidiary (other than a Subsidiary
that is not required to become a Borrower or Guarantor), such Person owns or
holds any fee interest in any Real Property Asset, excluding (1) any such Real
Property Asset the encumbering of which requires the consent of any
then-existing senior lienholder, where the Credit Parties are unable to obtain
such senior lienholder’s consent and (2) the Fox Real Property provided, that
the Fox Real Property shall only be excluded from the requirements of this
Section 6.20(b) to the extent the Credit Parties incur Indebtedness secured by
the Fox PP&E permitted in accordance with Section 7.1(n) (any such non-excluded
Real Property Asset described in the foregoing clause (i) or (ii) being an
“Additional Mortgaged Property”), such Credit Party shall deliver to the Agent
(or the Canadian Collateral Agent, as applicable), as soon as reasonably
practicable after

6


--------------------------------------------------------------------------------


such Person acquires such Additional Mortgaged Property, the following (subject
to Section 6.20(c)):

SECTION 11.  Amendment to Section 7.1 of the Credit Agreement.  Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), Section 7.1 of the Credit Agreement shall be
amended to:

(a)           delete clause (j) of Section 7.1 of the Credit Agreement and
inserting the following in lieu thereof

(j)            Refinancing Indebtedness, to the extent the same relates to any
Indebtedness permitted by Sections 7.1(c), 7.1(d) and 7.1(n) hereof;

(b)           delete the word “and” at the end of clause (m) of Section 7.1 of
the Credit Agreement, to re-designate clause (n) of Section 7.1 of the Credit
Agreement as clause (o) thereof, and to insert a new clause (n) which shall read
in full as follows:

(n)           Indebtedness secured by Liens on the Fox PP&E permitted pursuant
to Section 7.2(r), provided, that (i) such Indebtedness is not incurred prior
to, or more than ninety (90) days (or such longer period as the Agent may agree
to in writing in its sole discretion) after, the Fox Merger Effective Date,
(ii) such Indebtedness does not exceed $30,000,000, and (iii) such Indebtedness
is (1) in the form of a term loan, and (2) not secured by any assets of any Loan
Party other than the Fox PP&E; and

SECTION 12.  Amendment to Section 7.2 of the Credit Agreement. Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), Section 7.2 of the Credit Agreement shall be
amended to delete the word “and” at the end of clause (p) of Section 7.2 of the
Credit Agreement, to delete the period at the end of clause (q) thereof and
insert in place thereof “; and”, and to insert a new clause (r) which shall read
in full as follows:

(r)            Liens upon the Fox PP&E to secure Indebtedness permitted pursuant
to Section 7.1(n) hereof; provided, that such Liens shall not attach to any
Property other than the Fox PP&E; and

SECTION 13.  Amendment to Section 7.4 of the Credit Agreement.  Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), Section 7.4 of the Credit Agreement is
hereby deleted in its entirety and the following new Section 7.4 is substituted
in lieu thereof:

7.4           Mergers, Consolidations and Dispositions and Acquisitions of
Assets.  In any single transaction or series of related transactions, directly
or indirectly:

(a)           Wind up its affairs, liquidate or dissolve;

(b)           Be a party to any merger or consolidation;

7


--------------------------------------------------------------------------------


(c)           (i) Sell, convey, lease, transfer or otherwise dispose of all or
any portion of the Property (except for the sale of Inventory in the ordinary
course of business) of any Credit Party, or agree to take any such action, or
(ii) permit any Offshore Entity to sell, convey, lease, transfer or otherwise
dispose of all or any substantial portion of the Property (except for the sale
of Inventory in the ordinary course of business) of such Offshore Entity, or
permit any Offshore Entity to agree to take any such action;

(d)           Sell, assign, pledge, transfer or otherwise dispose of, or in any
way part with control of, any Stock of any of its Subsidiaries or of any
Offshore Entity or any Indebtedness or obligations of any character of any of
its Subsidiaries or of any Offshore Entity, or permit any such Subsidiary or
Offshore Entity to do so with respect to any Stock of any other subsidiary or
any Indebtedness or obligations of any character of any Credit Party, any of
their Subsidiaries or any Offshore Entity, or permit any of their Subsidiaries
or any of the Offshore Entities to dissolve or liquidate, or to issue any
additional Stock other than to the Credit Parties or, solely with respect to
FiberMark’s subsidiaries, to FiberMark or one of its directly or indirectly
wholly owned subsidiaries;

(e)           Take any board of director or shareholder action with a view
toward dissolution, liquidation or termination; or

(f)            Purchase or otherwise acquire, directly or indirectly, in a
single transaction or a series of related transactions, all or a substantial
portion of the assets of any Person or any shares of Stock of, or similar
interest in, any Person;

provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken, so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the applicable
event:

(1)           any Subsidiary of any Credit Party may merge or consolidate with
any Credit Party or any other Subsidiary of any Credit Party, provided, that if
(i) one or more of the entities so merging or consolidating was a Borrower, and
if the surviving entity is not yet a Borrower, such surviving entity must be a
wholly-owned Domestic Subsidiary and such surviving entity shall simultaneously
with such merger, execute and deliver to the Agent a Joinder Agreement with
respect to this Agreement, together with all requested Security Documents, as
required at such time by the Agent, appropriately completed in Proper Form, and
(ii) one or more of the entities so merging or consolidating was a Guarantor
(and so long as none of the entities was a Borrower, in which event clause (A)
shall apply), and if the surviving entity is not yet a Guarantor, such surviving
entity must be a wholly-owned Canadian Subsidiary and such surviving entity
shall simultaneously with such merger, execute and deliver to the Agent a
Guaranty or a Joinder Agreement, together with all requested Security Documents,
as required at

8


--------------------------------------------------------------------------------


such time by the Agent, appropriately completed in Proper Form, provided,
further, that notwithstanding anything set forth in this clause (1) above, from
and for a period of 90 days after the Fox Merger Effective Date (or such longer
period as the Agent may require in writing in its sole discretion in connection
with the extension of the 90 day period set forth in Section 7.1(n)) and
thereafter so long as Indebtedness secured by the Fox PP&E permitted pursuant to
Section 7.1(n) (including any permitted refinancing thereof) is outstanding,
except for the Fox Merger, neither Fox nor the Fox Subsidiaries may merge or
consolidate with any Credit Party or any other Subsidiary of any Credit Party
(other than with Fox or a Fox Subsidiary);

(2)           any of the Credit Parties’ Subsidiaries may sell, lease, transfer
or otherwise dispose of any of its assets to a Credit Party or any other
wholly-owned Subsidiary of the Borrower, provided, that if (i) the entity
selling, leasing, transferring or otherwise disposing of its assets is a
Borrower, and if the entity to whom the sale, lease, transfer or other
disposition was made is not a Borrower, such entity must be a wholly-owned
Domestic Subsidiary and such entity shall simultaneously with such lease,
transfer or disposition, execute and deliver to the Agent a Joinder Agreement,
together with all requested Security Documents, as required at such time by the
Agent, appropriately completed in Proper Form, and (ii) the entity selling,
leasing, transferring or otherwise disposing of its assets is a Guarantor, and
if the entity to whom the sale, lease, transfer or other disposition was made is
not a Borrower or a Guarantor, such entity must be a wholly-owned Canadian
Subsidiary and such entity shall simultaneously with such lease, transfer or
disposition, execute and deliver to the Agent a Guaranty or a Joinder Agreement,
together with all requested Security Documents, as required at such time by the
Agent, appropriately completed in Proper Form, provided, further, that
notwithstanding anything set forth in this clause (2) above, from and for a
period of 90 days after the Fox Merger Effective Date (or such longer period as
the Agent may require in writing in its sole discretion in connection with the
extension of the 90 day period set forth in
Section 7.1(n)) and thereafter so long as Indebtedness secured by the Fox PP&E
permitted pursuant to Section 7.1(n) (including any permitted refinancing
thereof) is outstanding, (A) the Credit Parties (other than Fox and the Fox
Subsidiaries) may not sell, exchange, lease (other than an inter-company lease
to Fox or a Fox Subsidiary in Proper Form), transfer or otherwise dispose of any
Equipment or fixtures to Fox or the Fox Subsidiaries, and (B) neither Fox nor
the Fox Subsidiaries may sell, exchange, lease (other than an inter-company
lease to a Credit Party in Proper Form), transfer or otherwise dispose of any
Equipment or fixtures to any Credit Party or any other Subsidiary of any Credit
Party (other than to Fox or a Fox Subsidiary);

9


--------------------------------------------------------------------------------


(3)           any Subsidiary may be dissolved or liquidated, so long as such
dissolution or liquidation results in all assets of such Subsidiary being owned
by a Credit Party or a wholly-owned Subsidiary; provided, that if (i) the entity
dissolving or liquidating is a Borrower, and if the entity to whom all assets of
such dissolving or liquidating entity are transferred is not yet a Borrower,
such entity must be a wholly-owned Domestic Subsidiary and such entity shall
simultaneously with such transfer execute and deliver to the Agent a Joinder
Agreement, together with all requested Security Documents, as required at such
time by the Agent, appropriately completed in Proper Form, and (ii) the entity
dissolving or liquidating is a Guarantor, and if the entity to whom all assets
of such dissolving or liquidating entity are transferred is not yet a Borrower
or a Guarantor, such entity must be a wholly-owned Canadian Subsidiary and such
entity shall simultaneously with such transfer execute and deliver to the Agent
a Guaranty or a Joinder Agreement, together with all requested Security
Documents, as required at such time by the Agent, appropriately completed in
Proper Form, provided, further, that notwithstanding anything set forth in this
clause (3) above, from and for a period of 90 days after the Fox Merger
Effective Date (or such longer period as the Agent may require in writing in its
sole discretion in connection with the extension of the 90 day period set forth
in Section 7.1(n)) and thereafter so long as Indebtedness secured by the Fox
PP&E permitted pursuant to Section 7.1(n) (including any permitted refinancing
thereof) is outstanding, Fox may not be dissolved or liquidated during such
period;

(4)           any of the Credit Parties may (i) sell Inventory in the ordinary
course of business, (ii) sell, exchange or otherwise dispose of Permitted
Investment Securities in the ordinary course of business; (iii) terminate,
surrender or sublease a lease of real Property in the ordinary course of
business; (iv) sell equipment and fixtures that are obsolete, worn out or no
longer needed in the business of the Credit Parties; (v) sell the Offered
Timberland Properties for an aggregate amount of not less than $75,000,000 in
cash consideration in a single or related series of transactions occurring
substantially simultaneously on or prior to July 31, 2006; (vi) sell, exchange,
lease, transfer or otherwise dispose of, in one or more transactions, the
Property comprising, located at or used solely in connection with the Terrace
Bay facility, as well as any or all of the apartment buildings, golf courses and
other real property or personal property owned by Neenah Paper Company of Canada
in or near Terrace Bay, Ontario (in each case for fair market value, giving due
consideration to any diminution in value that may result from the closure of the
Terrace Bay facility); (vii) terminate, assign or subcontract the rights and
obligations of Parent relating solely to the Terrace Bay facility under the Pulp
Supply Agreement (provided that the rights and obligations retained shall not be
less favorable in any material respect to the Credit Parties than the rights and
obligations which have historically benefited

10


--------------------------------------------------------------------------------


and been satisfied by the operations of the Credit Parties other than the
operations of such Terrace Bay facility); (viii) sell, exchange, lease, transfer
or otherwise dispose of (in each case for reasonably equivalent value)
Timberland Properties in the Province of Nova Scotia, other than the Offered
Timberland Properties and/or other real Property, (wherever located) having a
fair market value not to exceed the sum of (1) $2,000,000 for all such
transactions in the aggregate in any calendar year; plus (2) the excess (if any)
of $2,000,000 over the amount of dispositions pursuant to this clause (viii)
consummated in the immediately preceding calendar year; (ix) sell, exchange,
lease, transfer or otherwise dispose (in each case for reasonably equivalent
value) of Property of any Credit Party acquired after the Third Amendment
Effective Date (either through direct asset purchase or as part of the
acquisition of all or substantially all of the Stock of another Person) having a
fair market value not to exceed $5,000,000 in the aggregate during any twelve
month period; (x) so long as Indebtedness secured by the Fox PP&E permitted
pursuant to Section 7.1(n) (including any permitted refinancing thereof) is
outstanding, sell, exchange, lease, transfer or otherwise dispose of Fox PP&E to
the extent permitted under the Fox PP&E Financing Documents provided, that the
net proceeds thereof are applied to the retirement, redemption or repayment of
such Indebtedness in accordance with the terms of the Fox PP&E Financing
Documents; (xi) at any time there is no Indebtedness secured by the Fox PP&E
outstanding, sell for fair and adequate consideration any Real Property Asset
comprising the Fox Real Estate (1) on which the facilities located on such Real
Property Asset have permanently ceased operations, and (2) which  is no longer
needed in the business of the Credit Parties; and (xii) sell for fair and
adequate consideration any other equipment and fixtures having a fair market
value not to exceed $1,000,000 in the aggregate during the period from the
Closing Date through the Termination Date; provided that, upon the occurrence
and during the continuation of a Dominion Event, all net proceeds of any and all
of the foregoing shall be paid to the Agent for application to outstanding Loans
or other Obligations, to the extent then outstanding;

(5)           (i) to the extent any Collateral is sold or otherwise permanently
disposed of as permitted by this Section 7.4, such Collateral shall be sold or
otherwise disposed of free and clear of the Liens of the Security Documents and
the Agent (or the Canadian Collateral Agent, as applicable) shall take such
actions, including executing and filing appropriate releases, as are appropriate
in connection therewith, and no approval of any of Lenders shall be required
therefor, and (ii) to the extent any Collateral is leased as permitted by this
Section 7.4, the Parent or the applicable Credit Party may request that the
Agent (or the Canadian Collateral Agent, as applicable) enter into a
subordination, non-disturbance and attornment agreement in form and substance
acceptable to

11


--------------------------------------------------------------------------------


the related lessee and to the Agent or the Canadian Collateral Agent, as
applicable (and no approval of any of the Lenders shall be required therefor)
and the Agent or the Canadian Collateral Agent may require the delivery of
Security Documents, including without limitation, a collateral assignment of
lease, in form and substance reasonably acceptable to it; and

(6)           the Credit Parties may purchase or otherwise acquire all or a
substantial portion of the assets of one or more Persons, or any shares of Stock
of, or similar interest in, any Person; provided, that, (i) such transaction or
series of transactions is not otherwise prohibited hereunder, (ii) the Credit
Parties comply with the requirements hereof, including without limitation
Sections 6.19 and Section 6.20, in connection with such transaction or series of
transactions, (iii) the aggregate purchase price (including merger
consideration, if applicable) paid by the Credit Parties in such transaction or
series of transactions does not exceed $80,000,000 in any twelve month period or
$150,000,000 in the aggregate, (iv) the Availability immediately after giving
effect to the completion of any such transaction and any series of transactions
shall not be less than $45,000,000 on a pro forma basis (and the Borrowers shall
provide the Agent with a pro forma calculation in form and substance reasonably
satisfactory to the Agent) which includes all consideration given in connection
with such transaction or series of transactions as  having been paid in cash at
the time of the initial completion of any such transaction or series of
transactions, and (v) the Fixed Charge Coverage Ratio for the Borrowers and
their Subsidiaries (after giving effect to such transaction or series of
transactions) shall be greater than 1.15 to 1.00 for the most recently completed
four quarter period assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
acceptable to the Agent) such transaction or series of transactions occurred on
the first day of such applicable period; and

(7)           the Credit Parties shall be permitted to complete the FiberMark
Acquisition on or prior to December 31, 2006 substantially in accordance with
the FiberMark Purchase Agreement, as the same may be amended or otherwise
modified from time to time; provided, that, any amendment or other modification
to the FiberMark Purchase Agreement which are materially adverse to the Agent
and the Lenders, as determined by the Agent in its sole discretion, shall
require the prior written consent of the Agent and the Required Lenders;
provided, further, that at the time of such FiberMark Acquisition and as a
condition precedent thereto, each condition set forth on Exhibit D to the Third
Amendment is satisfied (the date of completion of such FiberMark Acquisition,
including, without limitation, the satisfaction of each condition precedent set
forth on Exhibit D to the Third Amendment is referred to herein as the
“FiberMark Acquisition Effective Date”.  With respect to any proposed amendment,
modification or waiver to the FiberMark Purchase Agreement, the Parent

12


--------------------------------------------------------------------------------


shall notify and provide the Agent with a copy of such proposed amendment,
modification or waiver prior to its execution and the Agent, acting alone, shall
determine in its sole discretion whether such proposed amendment, modification
or waiver is materially adverse to the Agent and the Lenders.

SECTION 14.  Amendment to Section 7.16 of the Credit Agreement.  Upon the Fox
Merger Effective Date (provided that this Amendment has become effective in
accordance with Section 19 hereof), Section 7.16 of the Credit Agreement is
hereby deleted in its entirety and the following new Section 7.16 is substituted
in lieu thereof:

7.16         Restrictive Agreements.  Other than as provided in this Agreement,
the Senior Note Documents, the Additional Senior Note Documents (but only to the
extent the conditions and restrictions in the Additional Senior Note Documents
are no more restrictive than those restrictions and conditions in the Senior
Note Documents) and the Fox PP&E Financing Documents (provided that any
conditions and restrictions in the Fox PP&E Financing Documents relate solely to
the Fox PP&E and do not relate to assets or properties of Fox or the Fox
Subsidiaries, other than the Fox PP&E), directly or indirectly (a) agree to
restrict or condition (i) the payment of any dividends or other distributions to
any Credit Party; (ii) the payment of any Indebtedness owed to any Credit Party;
(iii) the making of any loans or advances to any Credit Party; or (iv) the
transfer of any of its properties or assets to any Credit Party, or (b) cause
any Offshore Entity to agree to restrict or condition the payment of any
dividends or other distributions to any Offshore Entity or to any Credit Party
to the extent such condition or restrictions would prohibit the distribution of
amounts necessary to pay the interest accruing on the Unpledged Inter-Company
Loans.


SECTION 15.  AMENDMENT TO SECTION 7.18 OF THE CREDIT AGREEMENT.  UPON THE FOX
MERGER EFFECTIVE DATE (PROVIDED THAT THIS AMENDMENT HAS BECOME EFFECTIVE IN
ACCORDANCE WITH SECTION 19 HEREOF), CLAUSE (II) OF SECTION 7.18(A) OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW CLAUSE (II) IS
SUBSTITUTED IN LIEU THEREOF:

(ii) unless such additional deposit accounts are Controlled Accounts; provided,
that the requirement set forth in the foregoing clause (ii) shall be waived for
a period of 30 days (or such longer period as the Agent may agree to in writing
in its sole discretion) after the Fox Merger Effective Date with respect to all
deposit accounts owned or established solely by Fox and the Fox Subsidiaries on
or before the Fox Merger Effective Date;


SECTION 16.  OTHER AGREEMENTS AND AMENDMENT TO SCHEDULE 1.1A OF THE CREDIT
AGREEMENT.  UPON THE EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION
19 HEREOF, (A) THE TOTAL COMMITMENT IS INCREASED BY THE AMOUNT OF $15,000,000
SUCH THAT THE TOTAL COMMITMENT EQUALS $180,000,000, (B) THE COMMITMENT OF EACH
LENDER IS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 1.1A ATTACHED TO THIS
AMENDMENT, (C) SCHEDULE 1.1A OF THE CREDIT AGREEMENT SHALL BE DELETED IN ITS
ENTIRETY AND SCHEDULE 1.1A ATTACHED TO THIS AMENDMENT SHALL BE SUBSTITUTED IN
LIEU THEREOF, (D) THE PERMITTED FUTURE INCREASE IN THE TOTAL COMMITMENT PURSUANT
TO SECTION 2.15

13


--------------------------------------------------------------------------------



OF THE CREDIT AGREEMENT EQUALS $45,000,000, AND (E) THE NOTICE REQUIRED TO BE
DELIVERED BY THE BORROWERS PURSUANT TO SECTION 2.15(A) OF THE CREDIT AGREEMENT
IS HEREBY WAIVED WITH RESPECT TO THE $15,000,000 INCREASE IN THE TOTAL
COMMITMENT BEING IMPLEMENTED CONCURRENT WITH EFFECTIVENESS OF THIS AMENDMENT.


SECTION 17.  SCHEDULE 5.17 OF THE CREDIT AGREEMENT.  UPON THE FOX MERGER
EFFECTIVE DATE (PROVIDED THAT THIS AMENDMENT HAS BECOME EFFECTIVE IN ACCORDANCE
WITH SECTION 19 HEREOF), SCHEDULE 5.17 OF THE CREDIT AGREEMENT SHALL BE DELETED
IN ITS ENTIRETY AND SCHEDULE 5.17 ATTACHED TO THIS AMENDMENT SHALL BE
SUBSTITUTED IN LIEU THEREOF.


SECTION 18.  REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS AMENDMENT, THE CREDIT PARTIES REPRESENT AND WARRANT TO THE
AGENT AND EACH OF THE OTHER LENDER PARTIES THAT, AS OF THE EFFECTIVE DATE
(DEFINED BELOW):


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES SET FORTH
IN SECTION 5 OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE EFFECTIVE DATE WITH THE SAME EFFECT AS IF MADE ON AND
AS OF THE EFFECTIVE DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT AS OF SUCH EARLIER DATE,
AND EXCEPT FOR ANY CHANGE OF FACTS EXPRESSLY PERMITTED UNDER THE PROVISIONS OF
THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS;


(B)           NO DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE CREDIT
AGREEMENT; AND


(C)           THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE CREDIT
PARTIES AND THE CREDIT AGREEMENT, AS AMENDED HEREBY, CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE CREDIT PARTIES, ENFORCEABLE AGAINST THE CREDIT
PARTIES IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


SECTION 19.  CONDITIONS TO EFFECTIVENESS OF AMENDMENT. THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE (THE “EFFECTIVE DATE”) ON WHICH EACH OF THE
FOLLOWING CONDITIONS HAS BEEN SATISFIED:


(A)           THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT THAT,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF THE CREDIT PARTIES AND ALL THE
LENDERS;


(B)           THE AGENT SHALL HAVE RECEIVED PAYMENT OF ANY AND ALL FEES OWING IN
CONNECTION WITH THIS AMENDMENT, INCLUDING (A) AN AMENDMENT FEE IN THE AMOUNT OF
$5,000.00 FOR EACH LENDER AND (B) A COMMITMENT INCREASE FEE PAYABLE TO EACH
LENDER WHOSE COMMITMENT IS BEING INCREASED PURSUANT TO THIS AMENDMENT IN THE
AMOUNT OF 7.5 BASIS POINTS (0.075%) ON THE AMOUNT OF SUCH INCREASE.


(C)           TO THE EXTENT INVOICED, THE LENDERS, THE AGENT AND THE BOOK-RUNNER
SHALL HAVE RECEIVED PAYMENT OR REIMBURSEMENT OF THEIR OUT-OF-POCKET EXPENSES IN
CONNECTION WITH THIS AMENDMENT AND ANY OTHER OUT-OF-POCKET EXPENSES OF THE
LENDERS, THE AGENT OR THE BOOK-RUNNER

14


--------------------------------------------------------------------------------



REQUIRED TO BE PAID OR REIMBURSED PURSUANT TO THE CREDIT AGREEMENT, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE AGENT;


(D)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT SUCH CERTIFICATES
OF AUTHORIZED OFFICERS OF THE BORROWERS AND THE GUARANTORS, CERTIFICATES OF
GOVERNMENTAL AUTHORITIES, CERTIFIED COPIES OF THE CERTIFICATES OF INCORPORATION,
FORMATION, BYLAWS AND OPERATING AGREEMENTS, AS APPLICABLE, OF THE BORROWERS AND
THE GUARANTORS (OR CERTIFIED CONFIRMATION THAT NO AMENDMENTS, MODIFICATIONS OR
REVISIONS HAVE BEEN TO THOSE PREVIOUSLY CERTIFIES AND DELIVERED TO THE AGENT, AS
APPLICABLE), CERTIFIED COPIES OF RESOLUTIONS OF THE DIRECTORS, MANAGERS OR
MEMBERS, AS APPLICABLE OF THE BORROWERS AND THE GUARANTORS AND SUCH OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT SHALL REQUIRE TO EVIDENCE THE
VALID CORPORATE EXISTENCE AND AUTHORITY TO CONDUCT BUSINESS OF THE BORROWERS AND
THE GUARANTORS AND THE DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AMENDMENT ANY OTHER DOCUMENTS RELATED TO THIS AMENDMENT AND ANY OTHER LEGAL
MATTERS RELATING TO THE BORROWERS, THE GUARANTORS, ANY SUBSIDIARY OR THE OTHER
LOAN DOCUMENTS BY THE BORROWERS AND/OR THE GUARANTORS, ALL IN A FORM AND
SUBSTANCE REASONABLE SATISFACTORY TO THE AGENT AND ITS COUNSEL;


(E)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT A FAVORABLE
OPINION OF POWELL GOLDSTEIN LLP, COUNSEL TO THE BORROWERS AND THE GUARANTORS
DATED AS OF THE EFFECTIVE DATE, ADDRESSED TO THE AGENT AND THE LENDERS AND
COVERING SUCH MATTERS IN CONNECTION WITH THE FOREGOING AS THE AGENT OR THE
LENDERS MAY REASONABLY REQUEST, IN A FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE AGENT AND ITS COUNSEL;


(F)            THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT NEW DULY
COMPLETED AND EXECUTED REVOLVING CREDIT NOTES DATED AS THE EFFECTIVE DATE FOR
EACH LENDER WHO HAS INCREASED ITS COMMITMENT PURSUANT TO THIS AMENDMENT, AND IN
EACH CASE PAYABLE TO THE ORDER OF SUCH LENDER; AND


(G)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT SUCH OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT MAY REASONABLY REQUEST IN
CONNECTION WITH THE PURPOSES OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION,
AN AMENDMENT TO THE SECURITY AGREEMENT (PERSONAL PROPERTY) ENTERED INTO BY THE
BORROWERS ON THE NOVEMBER 30, 2004, PURSUANT TO WHICH THE FOX PP&E WILL BE
TEMPORARILY EXCLUDED FROM THE COLLATERAL TO CONFORM WITH THE AMENDMENTS SET
FORTH IN THIS AMENDMENT, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE AGENT AND ITS COUNSEL.


SECTION 20.  EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, AMEND, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE AGENT OR
THE OTHER LENDER PARTIES UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  THIS AMENDMENT SHALL
APPLY AND BE EFFECTIVE WITH RESPECT ONLY TO THE MATTERS EXPRESSLY REFERRED TO
HEREIN, AND NOTHING HEREIN SHALL BE DEEMED TO ENTITLE THE BORROWER TO A CONSENT
TO, OR A WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR

15


--------------------------------------------------------------------------------



ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.  THIS AMENDMENT
SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF THE CREDIT AGREEMENT.


SECTION 21.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 22.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AMENDMENT BY FACSIMILE
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
HEREOF.


SECTION 23.  COSTS AND EXPENSES.  THE BORROWERS AGREE TO REIMBURSE THE AGENT FOR
ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS AMENDMENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
AGENT ACTUALLY INCURRED.


SECTION 24.  HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


SECTION 25.  SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PORTIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 26.  NO PARTY DEEMED DRAFTER.  EACH OF THE PARTIES HERETO AGREES THAT NO
PARTY HERETO SHALL BE DEEMED TO BE THE DRAFTER OF THIS AMENDMENT.


SECTION 27.  RATIFICATION OF GUARANTY.  EACH GUARANTOR HEREBY CONSENTS TO THIS
AMENDMENT AND HEREBY CONFIRMS AND AGREES THAT (A) NOTWITHSTANDING THE
EFFECTIVENESS OF THIS AMENDMENT, THE GUARANTY IS, AND SHALL CONTINUE TO BE, IN
FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS,
EXCEPT THAT, ON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN
THE GUARANTY TO THE “AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT, AND (B) THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY AND ALL OF THE COLLATERAL DESCRIBED THEREIN DO, AND SHALL CONTINUE
TO, SECURE THE PAYMENT OF ALL OF THE OBLIGATIONS SECURED THEREBY.

[SIGNATURE PAGES FOLLOW]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the day and year first written
above.

NEENAH PAPER, INC.,

 

as a Borrower

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC.,

 

as a Borrower

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC,

 

as a Borrower

 

 

 

 

 

By: Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC,

 

as a Borrower

 

 

 

 

 

By: Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

NEENAH PAPER INTERNATIONAL, LLC,

 

as a Borrower

 

 

 

By: Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

NEENAH PAPER BEVO, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA,

 

as a Guarantor

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,

 

individually and as Agent,

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Jeff A. Tompkins

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

as Canadian Collateral Agent,

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FOURTH AMENDMENT

 

DATED AS OF FEBRUARY 28, 2007 TO THE NEENAH

 

PAPER CREDIT AGREEMENT DATED AS OF

 

NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of

 

Institution:  WELLS FARGO FOOTHILL, L.L.C.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FOURTH AMENDMENT

 

DATED AS OF FEBRUARY 28, 2007 TO THE NEENAH

 

PAPER CREDIT AGREEMENT DATED AS OF

 

NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of

 

Institution:  BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FOURTH AMENDMENT

 

DATED AS OF FEBRUARY 28, 2007 TO THE NEENAH

 

PAPER CREDIT AGREEMENT DATED AS OF

 

NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of

 

Institution:  THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FOURTH AMENDMENT

 

DATED AS OF FEBRUARY 28, 2007 TO THE NEENAH

 

PAPER CREDIT AGREEMENT DATED AS OF

 

NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of

 

Institution:  CITIZENS BUSINESS CREDIT, a Division of

 

 

Citizens Leasing Corporation, a Rhode Island

 

 

Corporation, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FOURTH AMENDMENT

 

DATED AS OF FEBRUARY 28, 2007 TO THE NEENAH

 

PAPER CREDIT AGREEMENT DATED AS OF

 

NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of

 

Institution:  UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FOURTH AMENDMENT

 

DATED AS OF FEBRUARY 28, 2007 TO THE NEENAH

 

PAPER CREDIT AGREEMENT DATED AS OF

 

NOVEMBER 30, 2004

 

 

 

To approve this Amendment:

 

 

 

Name of

 

Institution: 

GOLDMAN SACHS CREDIT PARTNERS

 

 

L.P.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------